Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 recites “a housing configured to receive at least one aerosol-generating article”. 

The aerosol generating article is not positively recited. It is unclear if this limitation and the subsequent limitation, “plurality of discrete aerosol-forming substrates” should be given patentable weight. 

Claim 1 also recites “a controller configured to sequentially activate a plurality of heaters…” 

The plurality of heaters is not positively recited. It is unclear if the plurality of heater should be given patentable weight as the claim only requires a controller be configured to activate heaters. The claim does not seem to include a plurality of heaters in the aerosol-generating device.

Given the limitations which may not be given patentable weight, the claim may only require a housing, an electronic display and a controller. 

Regarding the functional language, to sequentially activate a plurality of heaters to heat a corresponding aerosol-forming substrate of the plurality of discrete aerosol-forming substrates and generate an aerosol. As the aerosol generating article and plurality of heaters, are not positively recited, it is unclear how much, if any, patentable weight should be given to the relationship between the two. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Counts et al (US 5,060,671).

Regarding claim 1, Counts discloses an aerosol-generating device (article 10) comprising: a housing configured to receive at least one aerosol-generating article (Figs 1 and 2 show a housing which is configured to receive at least on aerosol-generating article, such as graphite structure 71 which has flavor generating medium deposited on the surfaces), the at least one aerosol-generating article including a plurality of discrete aerosol-forming substrates (Figs 7A-7K show a plurality of aerosol forming substrates); an electronic display including a plurality of segments (an electronic display comprising LEDs 34 is shown. See Column 4, Lines 60-68, Column 10, Lines 20-36); and a controller configured to sequentially activate a plurality of heaters to heat a corresponding aerosol-forming substrate of the plurality of discrete aerosol-forming substrates and generate an aerosol. (A controller 122, 26, 27 or 32 sequences through the heaters 110 and heats a corresponding aerosol generating substrates. See Column 4, Lines 3-60, Column 10, Lines 20-36.)

Regarding claim 3, the controller controls a segment of the display based on the status of a particular heating device. (See Column 5, Lines 1-10)

Regarding claim 4, when a new aerosol element is inserted the output of the LEDs is reset. (See Column 11)

Regarding claim 13, Figs 1 and 2 show a housing which is configured to receive at least on aerosol-generating article, such as graphite structure 71 which has flavor generating medium deposited on the surfaces. Figs 7A-7K show a plurality of aerosol forming substrates. A controller 122, 26, 27 or 32 sequences through the heaters 110 and heats a corresponding aerosol generating substrates. (See Column 4, Lines 3-60, Column 10, Lines 20-36.) The controller controls a segment of the display based on the status of a particular heating device. (See Column 5, Lines 1-10)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Counts et al (US 5,060,671) in view of Batista et al (WO 2016005601) as cited by applicant.

The teachings of Counts have been discussed above. Counts fails to disclose the plurality of heaters includes at least one of an infrared heating element, a photonic source, an inductive heating element, a semiconductor heater, or any combinations thereof. 

Batista discloses an aerosol generating device having a plurality of heaters and substrates. The heaters may comprise an infra-red heating element, a photonic source, or an inductive heating element. (See Page 7, Lines 1-15) It would have been obvious to adapt Counts in Batista to provide the plurality of heaters includes at least one of an infrared heating element, a photonic source, an inductive heating element, a semiconductor heater since Batista discloses these are obvious variants for a heating element in an aerosol generating device. 

Allowable Subject Matter
Claims 5-12, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/8/2022